24 So.3d 794 (2009)
Wayne E. SEYMOUR, Appellant,
v.
STATE of Florida, Appellee.
No. 5D09-3867.
District Court of Appeal of Florida, Fifth District.
December 31, 2009.
Wayne E. Seymour, Crawfordville, pro se.
Bill McCollum, Attorney General, Tallahassee, and Rebecca Rock McGuigan, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
The Appellant, Wayne Seymour, appeals the summary denial of his rule 3.800(a) motion.[1] In his motion, the Appellant claimed he was entitled to additional jail time credit. The court's order summarily denying the Appellant's motion did not include any record attachments to conclusively refute this claim for relief. The court's order notes that there was a plea agreement setting the amount of jail credit. However, the agreement was not attached to the order. See Fla. R.App. P. 9.141(b)(2)(D); Friss v. State, 881 So.2d 38 (Fla. 5th DCA 2004).
Therefore, the order summarily denying the Appellant's rule 3.800(a) motion is reversed and the matter remanded to the trial court to attach those portions of the *795 record conclusively showing that the Appellant is not entitled to relief.
REVERSED and REMANDED.
TORPY, COHEN and JACOBUS, JJ., concur.
NOTES
[1]  Fla. R.Crim. P. 3.800(a).